Case: 14-60028       Document: 00512920980         Page: 1     Date Filed: 01/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-60028
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           January 30, 2015
JOSE GUADALUPE VASQUEZ ALVARADO,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200 938 977


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges:
PER CURIAM: *
       Jose Guadalupe Vasquez Alvarado, his wife, and his three children, all
natives and citizens of Mexico, petition for review of a Board of Immigration
Appeals decision dismissing their applications for asylum, withholding of
removal, and relief under the Convention Against Torture (CAT), based on
threats that Vasquez received during a property dispute.                      They do not
challenge dismissal of the asylum or withholding-of-removal claims; therefore,


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-60028     Document: 00512920980     Page: 2   Date Filed: 01/30/2015


                                  No. 14-60028

these claims are waived. E.g., Zhu v. Gonzales, 493 F.3d 588, 593 n.10 (5th
Cir. 2007).
      Review of factual findings underlying the conclusion that an alien is not
eligible for relief under CAT is conducted pursuant to the substantial-evidence
standard. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006) (citations
omitted). Under that standard, we may not reverse unless “the evidence
supports a contrary conclusion . . . [and] compels it”. Id. (emphasis in original)
(citation and internal quotation marks omitted).
      Petitioners assert: they are likely to be tortured if they return to Mexico;
and the Mexican government will disregard such torture.            The evidence,
however, shows:      criminals extorted Vasquez once; and, although these
criminals do not possess the deed they demanded from Vasquez, they control
the land to which the deed applies. The conclusory assertion that Vasquez or
his family will be tortured if they return to Mexico and that such torture will
be with the consent or acquiescence of the Mexican government is insufficient
to compel a conclusion different from that reached by the BIA.
      DENIED.




                                        2